ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Contract Management, Inc. d.b.a. US Roads )          ASBCA No. 59604
                                          )
Under Contract No. W9 l l RZ-06-D-0021    )

APPEARANCE FOR THE APPELLANT:                        Mr. Lawrence Luecking
                                                      Administrative Secretary

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Maj George M. Ebert, USAF
                                                     Capt Sivram Prasad, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 May 2016


                                             /~~:0d/;t
                                                  MARK N. STEMPLER }
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59604, Appeal of Contract
Management, Inc. d.b.a. US Roads, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals